The Chancellor
was of opinion that the orders signed by the said William Taylor, deceased, and delivered by him to the complainant as collateral security for the payment of his notes and of the balance of $97.61 remaining due over and above the said notes, constituted and were an equitable assignment to the complainant by the said William Taylor of the respective sums due him from the respondents, the Pennsylvania Railroad Company and its subsidiary companies, stated in the several orders and accompanying reports, set forth in the bill and proofs in this cause, and that thereby the complainant became and was entitled to receive the said moneys from the said respondent companies.
He also considered that the administrators of William Taylor, deceased, should be required to assign to the complainant the said several vouchers, now in its possession, and that when the said vouchers should be so assigned that the respondent companies should be required severally to pay to the complainant the respective sums of money specified in said vouchers, and further, that the said respondent corporations should also be required to issue to the complainant their vouchers or checks for such or so much of the balance, of the aggregate sum of money due for lumber sold and delivered by the said William Taylor, as should remain unpaid after deducting the aggregate amount covered by the vouchers issued to William Taylor in his lifetime.
A decree was entered accordingly, the costs to be paid by the complainant.